Order filed July 31, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00304-CR
                             NO. 14-18-00305-CR
                                 ____________

                     LEON PHILLIP JACOB, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 263rd District Court
                           Harris County, Texas
                  Trial Court Cause No. 1543812, 1543813

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 30;
State’s Exhibit 31; State’s Exhibit 32; State’s Exhibit 56; State’s Exhibit 57;
State’s Exhibit 60; State’s Exhibit 78; State’s Exhibit 79; and State’s Exhibit
80.

      The clerk of the 263rd District Court is directed to deliver to the Clerk of
this court the original of State’s Exhibit 30; State’s Exhibit 31; State’s Exhibit 32;
State’s Exhibit 56; State’s Exhibit 57; State’s Exhibit 60; State’s Exhibit 78;
State’s Exhibit 79; and State’s Exhibit 80, on or before August 5, 2019. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 30; State’s Exhibit 31; State’s
Exhibit 32; State’s Exhibit 56; State’s Exhibit 57; State’s Exhibit 60; State’s
Exhibit 78; State’s Exhibit 79; and State’s Exhibit 80, to the clerk of the 263rd
District Court.



                                              PER CURIAM